                                            AFFIDAVIT

                                                                Case No. 3:21-MJ-     2..tt.\-\
1.       I, Wesley P. Leatham, being duly sworn, state the following information to be true to the
best of my knowledge, information and belief:                                    F ~ t r:: rJ
                                                                                     ti1i-\R 1 7 2021.
I.                                      INTRODUCTION
                                                                              Clerk, U. S. District Court
                                                                             Eastern Distri ct of Tennessee
2.       This affidavit is being offered in support of an Application for a Search \1/AtflHift~11~earch
the person of Deshawn Thomas Whited, hereinafter referred to as "WHITED", described as a
Black male, date of birth May 9, 1997, Social Security Account Number (SSAN) XXX-XX-
2793, FBI Number 60497FH1, cmTently incarcerated at the Knox County Sheriff's Office
(KCSO) Detention Facility, 5001 Maloneyville Road, Knoxville, Tennessee 37918, for the
seizure ofbuccal cells (cheek epithelial cells) containing the DNA of WHITED, which
constitutes evidence of the commission of a criminal offense, in violation of Title 18 United .
States Code 2119 - Carjacking; Title 18 United States Code 922(g)(l)-Felon in possession of a
firearm; and Title 18 United States Code 924(c)(l)(A)-Brandishing a firearm during and in
relation to a crime of violence.


II.                     AGENT BACKGROUND AND EXPERIENCE



3.       I am a Special Agent with the Federal Bureau oflnvestigation ("FBI") and have been so
employed since April 2009. I am an "Investigative or Law Enforcement Officer" within the
meaning of Section 2510(7) of Title 18, United States Code; that is, an officer of the United
States who is empowered by law to conduct investigations of, and to make arrests for, offenses
enumerated in Section 2516 of Title 18, United States Code. My primary duties and
responsibilities involve the investigation of violations of federal law including violent crime as
found in Title 18 of the United States Code, and the Controlled Substances Act as found in Title
21 of the United States Code. I am currently assigned to the Knoxville Field Office of the FBI
and am assigned to the Violent Crime Squad/Safe Streets Task Force. During my tenure as an
FBI Special Agent, I have investigated numerous crimes including, but not limited to, bank

                                                   1

      Case 3:21-mj-02041-HBG Document 2 Filed 03/17/21 Page 1 of 7 PageID #: 2
robbery, carjacking, violent gangs and organized crime, kidnapping, and fugitive investigations.
More specifically, I have conducted physical surveillance, executed search wan-ants, analyzed
phone and internet records, and arrested criminal suspects. I have also spoken to confidential
human sources, suspects, defendants, witnesses, and other experienced investigators concerning
the methods and practices of the criminal element. I have received training and have experience
in interviewing and inten-ogation techniques, aiTest procedures, evidence collection, search and
seizure, seai·ch warrant applications, and various other crimes and investigative techniques. Prior
to joining the FBI, I was a State Trooper with the Utah Highway Patrol for approximately nine
(9) years, and have over twenty-one (21) years of experience as a law enforcement officer.

4.      Except as noted, all of the information contained in this affidavit is either known to me
personally or has been told to me by other law enforcement officials. Because this affidavit is
being submitted for the limited purpose of obtaining a search wan-ant, I have set forth only those
facts necessary to establish probable cause, and have not included each and every fact known to
me in this investigation.


III.                                  APPLICABLE LAW


5.      Title 18 U.S.C. 2119 punishes whoever, with the intent to cause death or serious bodily
harm takes a motor vehicle that has been transported, shipped, or received in interstate or foreign
commerce from the person or presence of another by force and violence or by intimidation, or
attempts to do so.


6.      Title 18 U.S.C. 922(g)(l) states it shall be unlawful for any person who has been
convicted in any court of, a crime punishable by imprisonment for a term exceeding one year, to
ship or transport in interstate or foreign commerce, or possess in or affecting commerce, any
fireaim or ammunition; or to receive any firearm or ammunition which has been shipped or
transported in interstate or foreign commerce.


7.      Title 18 U.S.C. 924(c)(l)(A) punishes any person who, during and in relation to any
crime of violence for which the person may be prosecuted in a court of the United States, uses or
carries a firearm, or who, in furtherance of any such crime, possesses a firearm.

                                                 2

     Case 3:21-mj-02041-HBG Document 2 Filed 03/17/21 Page 2 of 7 PageID #: 3
IV.                                     PROBABLE CAUSE


 8.       On January 20, 2021, at approximately 2:27 p.m., a male whose identity is known to law
enforcement, hereinafter referred to as "VICTIM", was driving a silver 2001 Honda Accord,
bearing Tennessee license plate number 8U7-0Jl, and came to a stop in the vicinity of Gay Street
and Magnolia Avenue in Knoxville, Tennessee. The VICTIM observed two (2) Black males on
foot. One of the Black males, later identified as DESHAWN THOMAS WHITED, hereinafter
refened to as "WHITED", flagged the VICTIM down and began to approach his vehicle. The
VICTIM believed WHITED needed money and told law enforcement that he often gives money
to the homeless. The VICTIM did not know WHITED and had never seen him ~efore that day.


9.       The VICTIM rolled down his window as WHITED approached his vehicle. WHITED
retrieved a silver and black colored handgun from his waistband and pointed it at the VICTIM
with his finger on the trigger. The VICTIM believed the handgun was a 9mm. WHITED
ordered the VICTIM to get out of his vehicle and asked where the VICTIM'S wallet was located.


10.      The VICTIM told WHITED his wallet was in the vehicle and he exited the vehicle. The
VICTIM grabbed his cellular telephone, which was mounted on a dashboard vent, as he exited
the vehicle. WHITED entered the driver's seat of the VICTIM'S vehicle and fled the scene in
the vehicle. The VICTIM used his cellular telephone to call 911.


11.      The VICTIM described WHITED as a light-skinned Black male in his mid-twenties, with
chin length braids in his hair, and a tattoo under his right eye.


12.      Based on the description given by the VICTIM, Knoxville Police Department
·Investigator Andrew Markham assembled a photo line-up featuring a photograph of WHITED
among photographs of five (5) other individuals of similar appearance. Investigator Markham
was familiar with WHITED, who was a suspect in several armed business robberies being
investigated by the Knoxville Police Department (KPD). A silver and black handgun was used
in several of the armed robberies being investigated by KPD. During their investigation, KPD


                                                   3

      Case 3:21-mj-02041-HBG Document 2 Filed 03/17/21 Page 3 of 7 PageID #: 4
identified a silver Jeep Patriot registered to WHITED'S mother, believed to have been used by
WHITED to commit the armed business robberies. On January 20, 2021, Investigator Markham
applied for and was granted a State of Tennessee Court Order, in the Criminal Court for Knox
County, authorizing the installation and monitoring of a GPS tracking device onto the silver Jeep
Patriot, bearing Tennessee license plate number 8W4-0P5, with assigned Vehicle Identification
Number (VIN) 1J4NT1GA7BD270897, hereinafter referred to as "Jeep".


13.    On January 20, 2021, at approximately 4:09 p.m., the VICTIM positively identified
WHITED as the person who carjacked him after viewing the aforementioned photo line-up.


14.    On January 20, 2021, at approximately 6:17 p.m., KPD officers located the Jeep in the
parking lot of Kroger, located at or near 4414 Asheville Highway, Knoxville, Tennessee, based
on GPS data obtained from the aforementioned tracking order. KPD officers observed the Jeep
parked next to a silver Honda Accord, which matched the description of the vehicle stolen from
the VICTIM.


15.    KPD officers observed three (3) occupants exit the Jeep and transfer items into the Honda
Accord. The three (3) occupants entered the Honda Accord and exited the parking lot onto
Holston Drive, before turning back into the Kroger parking lot. KPD officers were able to
confirm the license plate number affixed to the Honda Accord matched the vehicle stolen from
the VICTIM earlier in the day.


16.    KPD officers observed the Honda Accord park near the gas pumps. A black male, who
KPD officers recognized to be WHITED, exited the driver's seat of the Honda Accord. KPD
officers took WHITED into custody without incident. Two (2) juvenile females were identified
as passengers in the Honda Accord. As WHITED was being taken into custody, he made an
unsolicited spontaneous utterance, "Everything in that car is mine."


17.    One of the juvenile females, whose identity is known to law enforcement, hereinafter
refe1Ted to as "CT", was the front seat passenger in the Honda Accord. While being detained by
KPD officers, CT voluntarily stated she had a gun in her jacket pocket. KPD Investigator Jacob


                                                4

  Case 3:21-mj-02041-HBG Document 2 Filed 03/17/21 Page 4 of 7 PageID #: 5
Wilson removed a pistol with a silver colored slide and black frame/handle from CT' s jacket
pocket. The fireaim was identified as a Smith & Wesson, Model SW9VE, 9mm semi-automatic
pistol, bearing serial number PDH9350. Additionally, KPD officers recovered a Maverick Arms,
Model 88, 12 gauge shotgun, bearing serial number MV0253027, from the back seat of the
Honda Accord.


18.      WHITED and the two (2) juvenile females were transported to the Knoxville Police
Department, 800 Howard Baker Jr. Avenue in Knoxville, Tennessee to be interviewed. CT, who
was in possession of the Smith & Wesson, Model SW9VE, 9mm semi-automatic pistol at the
scene of WHITED' s arrest, was advised of her Miranda Rights. CT waived her Miranda Rights,
and agreed to answer questions from investigators. CT stated that WHITED handed the
aforementioned pistol to her.


19.      On January 21, 2021, KPD Forensic Unit Technician Franklin collected swabs from both
the Smith & Wesson, Model SW9VE, 9mm semi-automatic pistol, and the Maverick Arms,
Model 88, 12 gauge shotgun, for the presence of DNA. Franklin also processed both firearms
for latent prints with negative results.


20.      On January 21, 2021, I conducted a Vehicle Identification Number (VIN) decoder inquiry
of the VIN assigned to the VICTIM'S Honda Accord on the United States Department of
Transportation (USDOT) National Highway Traffic Safety Administration (NHTSA) website,
which listed the vehicle's manufacturing plant as Sayama, Saitama, Japan.


21.      On February 9, 2021, FBI Task Force Officer Mark E. Webber obtained a certified copy
of a Judgment from the Criminal Circuit Court of Knox County, Tennessee showing WHITED
pled guilty to a Class C Felony Aggravated Assault, in violation of Tennessee Code Annotated
39-13-102, and was sentenced to three (3) years in prison on May 20, 2016.


22.      On February 17, 2021, I contacted Smith & Wesson in Springfield, Massachusetts, who
provided information that the frame of the aforementioned Smith & Wesson, Model SW9VE,
semi-automatic pistol, bearing serial number PDH9350, that was seized by KPD during the arrest


                                               5

      Case 3:21-mj-02041-HBG Document 2 Filed 03/17/21 Page 5 of 7 PageID #: 6
of WHITED, was manufactured by Tri-Town Plastics in Deep River, Connecticut. Smith &
Wesson received the frame on January 3, 2006, and assembled it into a Model SW9VE pistol.
The pistol was then shipped to the RSR Group in Grand Prairie, Texas on January 4, 2006.

23.    On March 4, 2021, I took custody of the aforementioned Smith & Wesson, Model
SW9VE, semi-automatic pistol; the Maverick Arms, Model 88, 12 gauge shotgun; and swabs
collected from both firearms, from the Knoxville Police Department Evidence Room and entered
them into the FBI Knoxville Evidence Control Room.




                                              6

  Case 3:21-mj-02041-HBG Document 2 Filed 03/17/21 Page 6 of 7 PageID #: 7
                                                     '
V.                                   CONCLUSION

24.     Based upon the foregoing, there is probable cause to believe that a DNA sample from

WHITED will contain evidence of the commission of a criminal offense, in violation of Title 18

United States Code 2119 - Carjacking; Title 18 United States Code 922(g)(l)- Felon in ·

possession of a firearm; and Title 18 United States Code 924(c)(1 )(A) - Brandishing a firea1m

during and in relation to a crime of violence. The DNA sample collected from WHITED

pursuant to this search warrant will be sent to the FBI Laborat01y DNA Casework Unit in

Quantico, Virginia, and used for comparison to any DNA sample contained on the

aforementioned swabs collected by the KPD Forensics Unit, currently in possession of the FBI

Knoxville Field Office Evidence Control Center. As such, I request that a Search Warrant be

issued for a search ofWHITED'S person for the seizure ofbuccal cells (cheek epithelial cells)

containing the DNA of WHITED.



FURTHER AFFIANT SAYETH NAUGHT.



Wesley P. Leatham
Special Agent
Federal Bureau of Investigation

Subscribed and sworn to before me on this 11th day of March, 2021.



H. BRUCE GuYTON 7
UNITED STATES MAGISTRATE JUDGE




                                               7

     Case 3:21-mj-02041-HBG Document 2 Filed 03/17/21 Page 7 of 7 PageID #: 8
